tax_exempt_and_government_entities_division number release date date department of the treasury internal_revenue_service washington d c contact person identification_number contact number employer_identification_number form required to be filed tax years uil codes dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice action if you agree with our deletions you do not need to take any further in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely robert choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number uil code sec_501 dollar_figure tax_exempt_and_government_entities_division date date legend gym dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below facts you were incorporated in incorporation state that your purposes are as a non-stock corporation under state law your articles of t o financially support the gymnasts in the competitive program of gym the association will also financially support the coaches and the gym said corporation is organized exclusively for charitable religious educational and scientific purposes including for such purposes the making of distributions to organizations that qualify as exempt_organizations under sec_501 of the internal_revenue_code or the corresponding section of any future federal tax code your bylaws state that to accomplish your purpose each family must fulfill their financial requirements and work their assigned number of hours at each fundraiser fundraising activities are held throughout the year on almost a quarterly basis non-compliance results in a fee charge of dollar_figure your bylaws further provide that membership is open to those persons who are parents or guardians of gymnasts who are members of the competitive teams and pre-teams at gym’ the members or member-parents the children of two of your directors participate in gym and receive financial assistance from you to the extent they participate in fundraising activities in your application_for exemption you indicate that gym is a for-profit organization according to your bylaws the owner of gym the owner’ takes part in all meetings and has a say in your decision making you are required to inform the owner of all pending major decisions and the owner may be invited to submit input you use the funds you receive to cover gymnastics meet entry fees coaches’ fees usa gymnastics ‘usag’ fees coaches’ meals lodging and travel_expenses and your operating costs the remainder of the fees you charge are pooled into block fees which are payable in installments throughout the year costs for leotards warm-up suits and bags are separate from block fees and charged to the gymnasts as necessary the amount of the leotard warm-up suit or bags will be added to the member's installment_obligation at the time of purchase and the member may raise those amounts along with their normal block fees through participation in your fundraising programs your bylaws state that most of the gymnastics meets are held within miles of gym the gym competitive program runs year-round although the actual competition season begins in early november and runs through may the competition season ends with the state competition where the gymnasts compete against gymnasts throughout the state at their age level and ability if a gymnast’s family does not raise enough funds through the various fundraising activities to cover the costs of its portion of the block fees the family must pay the difference in cash or not participate in the gym competitive program if payment is not received promptly the gymnast is not allowed to compete at the following meet you are entitled to any surplus funds on a gymnast’s block fee account if the gymnast leaves the competitive program before the end of the competition season any surplus funds are used at your members’ discretion you also use a portion of the funds you receive to purchase and replace equipment that is on loan to gym for the gymnasts’ use law sec_501 of the code describes a corporation organized and operated exclusively for charitable educational and other purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment provided that no part of its net_earnings inures to the benefit of any private_shareholder_or_individual sec_501 of the code provides that in the case of a qualified_amateur_sports_organization the requirement of sec_501 that no part of its activities involve the provision of athletic_facilities or equipment shall not apply sec_501 of the code further provides that a qualified_amateur_sports_organization will not fail to meet the requirements of sec_501 merely because its membership is local or regional in nature sec_501 of the code defines a qualified_amateur_sports_organization as any organization organized and operated exclusively to foster national or international amateur sports competition if such organization is also organized and operated primarily to conduct national or international competition in sports or to support and develop amateur athletes for national or international competition in such sports typical qualified_amateur_sports_organization activities include promulgating official rules and standards of play chartering and supervising teams providing coaching equipment and facilities organizing inter-team competition and promotion and advertising of a sport sec_1_501_a_-1 of the income_tax regulations regulations defines private_shareholder_or_individual as persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations states that to be described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations states that an organization is organized exclusively for one or more exempt purposes only if its articles of organization limit the purposes of the organization to one or more exempt purposes and do not expressly empower the organization to engage other than as an insubstantial part of its activities in activities which are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 of the regulations states that an organization is not organized exclusively for one or more exempt purposes if its articles of organization expressly empower it to carry on as more than an insubstantial part of its activities activities which are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 of the regulations states that no organization will be considered to be organized exclusively for one or more exempt purposes if under its articles of organization its purposes are broader than the purposes specified in sec_501 sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as it engages primarily in activities operated exclusively for one or more exempt purposes only if that accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be regarded as exempt if more than an insubstantial part of its activities further a non-exempt purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 of the regulations provides that an organization may be recognized as exempt under sec_501 of the code if it is operated exclusively for one or more of the following purposes religious charitable scientific testing for public safety literary educational or prevention of cruelty to children or animals sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest to meet the requirements of this subsection an organization must establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense it also includes the promotion of social welfare by relieving the poor and distressed or the underprivileged combating community deterioration lessening neighborhood tensions and eliminating prejudice and discrimination sec_1 c -1 d i of the regulations includes in the definition of educational activities the instruction or training of the individual for the purpose of improving or developing his capabilities and the instruction of the public on subjects useful to the individual and beneficial to the community revrul_65_2 1965_1_cb_227 describes an organization that is organized and operated exclusively for the purpose of teaching a particular sport to the children of a community by providing free instruction free equipment and facilities the foundation was formed to provide educational and character building programs for the children of the community its activities consist of conducting clinics for student players at playgrounds and at parks coaching clinics for instructors of the student players providing free instruction in schools playgrounds and parks and furnishing free equipment to those children who are unable to afford such equipment stimulates interest in its program though the use of film and other instructional devices its program and facilities are available to any child in the community who desires to participate and is physically able and has reached the qualifying age level the ruling concludes that the organization's activities of instructing individuals to develop their capabilities are educational further its furnishing of free instruction equipment and facilities to children of the community is accomplishing the charitable purpose of combating juvenile delinquency accordingly the organization qualified for exemption under sec_501 of the code revrul_69_175 1969_1_cb_149 states that when a group of individuals associate to provide a cooperative service for themselves they are serving a private interest transportation for school children the organization is enabling the participating parents to fulfill their individual responsibility of transporting their children to school thus the organization by providing bus serves a private rather than a public interest accordingly it was not exempt from federal_income_tax under sec_501 of the code revrul_80_215 1980_2_cb_174 describes an organization that is organized and operated to develop promote and regulate a sport for junior players and to promote sportsmanlike competition for junior players in a particular state the organization is comprised of affiliated individual associations clubs leagues and teams each club may be comprised of any number of teams the organization organizes local and state-wide competition for individuals under years of age promulgates rules organizes officials and presents seminars for players coaches and referees the organization provides a framework for protests appeals and procedures it also distributes a newsletter and otherwise encourages the growth of the sport throughout the state this ruling holds that the organization's activities combat juvenile delinquency and promote the education of children therefore the organization qualified for exemption under sec_501 of the code in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes in wendy l parker rehabilitation foundation inc v c lr tcmemo_1986_348 the tax_court upheld the service’s position that a foundation formed to aid coma victims including a family_member of the founders was not entitled to recognition of exemption approximately of the organization’s net_income was expected to be distributed to aid the family coma victim the court found that the family coma victim was a substantial beneficiary of the foundation’s funds it also noted that such distributions relieved the family of the economic burden of providing medical and rehabilitation care for their family_member and therefore constituted inurement to the benefit of private individuals analysis organizational_test sec_1_501_c_3_-1 of the regulations states that an organization is not organized exclusively for one or more exempt purposes if its articles of organization expressly empower it to carry on as more than an insubstantial part of its activities activities which are not in furtherance of one or more exempt purposes article iii of your articles of incorporation specifically states that you are organized to support gymnastic coaches and for-profit gym neither supporting the coaches nor gym are charitable purposes within the meaning of sec_501 of the code while supporting the gymnasts in gym’s competitive program may qualify as a charitable activity under sec_501 the organizational language expressly authorizing the support of the coaches and for-profit gym violates sec_1_501_c_3_-1 of the regulations therefore you fail the organizational_test operational_test tax-exempt purpose an amateur athletic organization may qualify for sec_501 exemption under four different rationales first an amateur athletic organization may be classified as educational under sec_501 of the code on the grounds that it teaches sports to youth or is affiliated with an exempt educational_organization see revrul_65_2 revrul_80_215 supra second an amateur athletic organization may be classified as charitable under sec_501 on the grounds that it combats juvenile delinquency see revrul_80_215 supra third an organization may be exempt on the grounds that it is designed to foster national or international amateur sports competition but only if no part if its activities involve the provision of athletic_facilities or equipment as provided in sec_501 of the code fourth an organization may be a qualified_amateur_sports_organization described in sec_501 which supports and develops amateur athletes for national or international competition in sports you are not operated exclusively for educational_purposes or to combat juvenile delinquency like the organizations in revrul_65_2 and revrul_80_215 while some of your fundraising activities are open to the community and involve a combined effort of the parents and your athletes you do not provide free gymnastics instruction to the children in your community nor do you offer financial assistance to individuals in the community at large or based on financial need only families with children participating in the competitive gymnastics program at gym a for-profit organization are eligible to receive proceeds from you your activities focus primarily on raising funds to offset the costs of participating in gym these fundraising activities do not relate to an athletic activity and they do not fall within the scope of fostering national or international amateur sports competition as defined in sec_501 of the code sec_501 of the code provides that in the case of a qualified_amateur_sports_organization the requirement of sub sec_501 that no part of its activities involve the provision of athletic_facilities or equipment shall not apply sec_501 of the code further provides that such organization shall not fail to meet the requirements of subsection c merely because its membership is local or regional in nature sec_501 of the code defines a qualified_amateur_sports_organization as any organization organized and operated exclusively to foster national or international amateur sports competition if such organization is also organized and operated primarily to conduct national or international competition in sports or to support and develop amateur athletes for national or international competition in such sports while many of your activities are consistent with supporting a qualified_amateur_sports_organization under sec_501 you do not qualify as a j organization because the class of gymnasts you support is not limited to those eligible to compete in the sport you have not shown that you are devoted to developing or improving the performance of a small_group of outstanding athletes your bylaws provide that membership is open to parents of gymnasts who are members of the competitive teams and pre-teams at gym pre-competitive team gymnasts are not eligible to compete under usga rules the sanctioning body for your sport therefore because you do not operate for an exempt_purpose under either sec_501 or sec_501 of the code you fail the operational_test under sec_1_501_c_3_-1 of the regulations private benefit organizations seeking exemption under sec_501 and sec_501 of the code must otherwise be described in those sections to qualify for recognition of exemption specifically such organizations are subject_to the prohibitions regarding operating for private rather than public purposes contained in sec_1_501_c_3_-1 of the regulations which provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest it must not be operated for the benefit of designated individuals or the persons who created it to meet the requirements of sec_1_501_c_3_-1 an organization must establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests the private benefits conferred on your parent-members are not incidental they are intentional if a gymnast’s family does not raise enough funds through your various fundraising activities to cover the costs of their portion of the block fees the family must pay the difference in cash or not participate in gym’s competitive program therefore your parent-members controlling the organization expect and receive direct benefits your primary activities are similar to the organization described in revrul_69_175 where a group of parents pooled resources to provide bus transportation for their own school children to and from the school their children attended the organization was found to serve a private rather than a public interest and was not exempt under sec_501 see also wendy l parker rehabilitation foundation inc supra and better business bureau of washington d c inc supra in addition to the private benefit conferred to your member-parents through your fundraising activities the equipment you own and loan to gym for no charge results in more than incidental private benefit to the gym and its owner because the for-profit gym gets the benefit of the use of the equipment for free purchasing such equipment for use by a non-exempt entity is not an exempt_purpose private_inurement organizations seeking exemption under sec_501 and sec_501 of the code are also subject_to the inurement provision contained in sec_1_501_c_3_-1 of the regulations which states that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or it part to the benefit of private shareholders or individuals often referred to as insiders the inurement proscription applies to persons who because of their particular relationship with an organization have an opportunity to control or influence its activities your parent-members are insiders because they are in a position to have control_over your activities through participation in and influence over the board_of directors and your activities your primary purpose is raising funds to offset the costs of participation in the competitive program of gym a for-profit organization for children of your member-parents members are credited with funds raised based upon participation in fundraising events if members do not raise sufficient funds through fundraising activities the parents pay the balance of the fees required for their child to participate in gym’s competitive program you state that you do not provide financial or any other assistance to gymnasts outside of the gym’s competitive program because of the direct financial benefits that your member-parents receive your activities violate the prohibition against inurement thereby preventing you from qualifying for exemption as an organization described in sec_501 of the code the requirement that each parent- member participate in your fundraising activities in direct proportion to the benefits they expect to receive causes a direct benefit to flow to these member-parents consequently your earnings are being used to pay for benefits to specific individuals rather than to a charitable_class which allows your earnings to inure to the benefit of specific insiders namely the parents of gym’s participants in addition the owner of gym sits on your board_of directors and is also considered an insider you have purchased equipment that is used for no charge by gym a commercial business this transfer of your financial resources to the owners of gym is in violation of the inurement proscription and is also sufficient to defeat exemption under sec_501 of the code conclusion we have concluded that you are not organized and operated exclusively for charitable purposes under sec_501 of the code or to further any other tax-exempt purpose described in sec_1_501_c_3_-1 of the regulations your activities violate the prohibition against private benefit under sec_1_501_c_3_-1 of the regulations and the prohibition against inurement contained in sec_1_501_c_3_-1 of the regulations therefore we cannot recognize you as an exempt_organization under sec_501 of the code accordingly contributions to you are not deductible under sec_170 of the code and you must file federal_income_tax returns you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi director exempt_organizations rulings agreements
